IN THE COURT OF APPEALS OF IOWA

                                    No. 14-1285
                                 Filed July 9, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RODNEY LEE BAINTER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Buena Vista County, Carl J.

Petersen (plea) and Don E. Courtney (sentencing), Judges.



      Rodney Bainter appeals his conviction following a guilty plea to conspiracy

to manufacture methamphetamine. AFFIRMED.



      Pamela Wingert of Wingert Law Office, Spirit Lake, for appellant.

      Thomas J. Miller, Attorney General, Alexandra Link, Assistant Attorney

General, Dave Patton, County Attorney, and Matthew J. Speers, Assistant

County Attorney, for appellee.



      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                          2


VOGEL, P.J.

         Rodney Bainter appeals his conviction following a guilty plea to conspiracy

to manufacture methamphetamine.          Bainter asserts that his plea should be

vacated because counsel was ineffective for failing to ensure that the court

adequately explain the calculation of the sentence—specifically, the one-third

mandatory minimum. We conclude counsel breached no duty, given the district

court complied with Iowa Rule of Criminal Procedure 2.8(2)(b)(2). Therefore, we

affirm Bainter’s conviction.

         On October 2, 2013, Bainter was charged by trial information with one

count of conspiracy to manufacture, deliver, or possess with intent to deliver over

five kilograms of methamphetamine, and one count of selling, distributing, or

making available pseudoephedrine with the intent to use as a precursor. A plea

agreement was filed on December 16, 2013, in which Bainter agreed to plead

guilty    to   a   lesser-included   offense   of   conspiracy    to   manufacture

methamphetamine, in violation of Iowa Code section 124.401(1)(c)(6) (2013),

with the State to dismiss the second count.

         A plea hearing was held on December 23, 2013, in which the court

advised Bainter he would be subject to the one-third mandatory minimum

sentence.      The State noted the mandatory minimum would be affected by

Bainter’s prior convictions. Bainter indicated he understood and proceeded to

plead guilty. A sentencing hearing was then held on July 21, 2014, in which

Bainter stipulated to his prior convictions. The district court sentenced Bainter to

a term of incarceration not to exceed twenty years. Bainter appeals, arguing

counsel was ineffective because he failed to ensure that the court explain that
                                         3


the one-third mandatory minimum sentence would be calculated based on the

maximum sentence, after application of the repeat offender sentencing

enhancement.     Consequently, he asserts, his plea was neither knowing nor

voluntary, and he requests his plea be vacated.

       A defendant may raise an ineffective-assistance claim on direct appeal if

the record is adequate to address the claim. State v. Straw, 709 N.W.2d 128,

133 (Iowa 2006). We review ineffective-assistance-of-counsel claims de novo.

Id.   To succeed on this claim, the defendant must show, first, that counsel

breached an essential duty, and, second, that he was prejudiced by counsel’s

failure. Id.

       Iowa Rule of Criminal Procedure 2.8(2)(b)(2) states:

             Before accepting a plea of guilty, the court must address the
       defendant personally in open court and inform the defendant of,
       and determine that the defendant understands, the following:
             ....
             The mandatory minimum punishment, if any, and the
       maximum possible punishment provided by the statute defining the
       offense to which the plea is offered.

       The record establishes the district court complied with this rule, as the

following exchange occurred at the plea hearing:

                The Court: The incarceration may be suspended or deferred
       by the Court; however, if incarcerated, it’s subject to a one-third
       . . . . One-third service of that 10-year prison term before you could
       be considered for purposes of parole.
                ....
                [The State]: Your Honor, also under 124.411 the Court could
       triple the sentence based on prior drug offenses, which the
       defendant does have.
                The Court: Okay. So there’s an enhancement penalty that
       could apply here, sir, based upon your past convictions resulting in
       a 30-year sentence.
                ....
                The Court: Do you understand that, Mr. Bainter?
                                       4


              [Bainter]: Yes, sir.
              The Court: Do you have any questions about the range of
       penalties in this case?
              [Bainter]: No, sir.

       This exchange demonstrates the district court complied with rule

2.8(2)(b)(2), as Bainter was fully advised of the consequences of his plea—that

he would be subject to a one-third mandatory minimum, and that his sentence

could be enhanced based on his prior convictions. A specific number regarding

the one-third mandatory minimum was not necessary to render the plea voluntary

and intelligent. Therefore, counsel had no duty to object, and Bainter’s claim is

without merit. See State v. Greene, 592 N.W.2d 24, 29 (Iowa 1999) (holding

counsel cannot be found ineffective for failing to assert a meritless argument).

We therefore affirm Bainter’s conviction pursuant to Iowa Rule of Court

21.26(1)(a), (d), and (e).

       AFFIRMED.